Title: From Louisa Catherine Johnson Adams to John Quincy Adams, 3 January 1815
From: Adams, Louisa Catherine Johnson
To: Adams, John Quincy



No 1
My beloved friend
St Petersburg Janry 3 1815

According to your desire I begin again to number my letters but I hope at least that our correspondence will not be prolong’d much longer and that you will soon return to cheer us again by your presence which I assure you, is much wanted
Your last appear’d to me to be written under a considerable depression of spirits and I was almost apprehensive that you were sick some disagreeable circumstance of no consequence however was I hope the only reason and these must occur so frequently it is not surprizing that you should occasionally suffer them to affect you and even deeply—
Mon Ami I find it very difficult to write as Charles is reading all the tragic Scenes in Dufief and really so well as to astonishment me he is reading at this moment Britanicus and he has just stopped to ask me if I dont think Racine writes beautiful things—
While I was writing Mr Shaw came in with Mr. Harris I expected he would have told me a great of news about you but he had nothing to say at all and I might as well of seen nobody I perfectly remember his having dined with us he was introduced to us by your Brother and went to the Theatre with him immediately after dinner this is all I know about him but he appears to be a great friend of Mr. H.—
Charles’s writing is in some measure owing to bad pens and his writing a variety of hands or styles and he writes now so much for his Masters that he is getting a habit of writing too fast he is now in such good health I think of sending him back to Mr: Fishwick though I do not at all like Mr Fishwicks Masters I am confident a German cannot teach good French and his reading was so entirely ruined I feel very much averse to placing him there at all he gets too wild for me at home—
Adieu my best beloved friend many sincere thanks for your kindness in sending me the Stockings tell Catherine how much I was gratified by her letters I will write by the next Post and if possible answer both letters assure yourself  and esteem of your affectionate Wife
L C A.